      Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 1 of 26



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

MARIANELA MENA,                                          §
                                                         §
              Plaintiff,                                 §               Case No.: 4:19-cv-02595
v.                                                       §
                                                         §
AON RISK SERVICES SOUTHWEST,                             §               JURY TRIAL DEMANDED
INC., AON SERVICE CORPORATION,                           §
AON PLC, AND BRUCE JEFFERIS                              §
                                                         §
Defendants.                                              §


                                  FIRST AMENDED COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT COURT:

          Marianela Mena, (hereinafter “Plaintiff”), complains of Aon Risk Services Southwest, Inc.,

Aon Service Corporation, Aon PLC, and Bruce Jefferis and for causes of action would show the

Court as follows:

                                           INTRODUCTION

     1.       Plaintiff demands a jury trial in this case as to any and all issues triable to a jury.

     2.       Plaintiff files this First Amended Complaint and complains of retaliation, hostile work

              environment, and sex discrimination under Title VII of the Civil Rights Act of 1964, as

              amended, and defamation and slander under Texas law. [No answer has been filed in

              this case. Plaintiff is entitled to file this First Amended Complaint without leave of

              court.]

     3.       This action seeks compensatory, general, special and punitive damages, including lost

              wages (past, present, and future), attorney’s fees, emotional distress and mental anguish,

              taxable court costs, pre-judgment and post-judgment interest.
         Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 2 of 26



                                               PARTIES

     4.      Plaintiff, Marianela Mena, is a resident of Houston, Texas.

     5.      Defendant Aon Risk Services Southwest, Inc. is a corporation authorized to do business

             in the State of Texas and a Waiver of Service of Summons has been filed on its behalf,

             thereby allowing service of a copy of this First Amended Complaint upon its counsel of

             record, Nehal S. Anand, 1301 McKinney St., Suite 1900, Houston, Texas 77010.

     6.      Defendant Aon Service Corporation is a corporation authorized to do business in the

             State of Texas and a Waiver of Service of Summons has been filed on its behalf, thereby

             allowing service of a copy of this First Amended Complaint upon its counsel of record,

             Nehal S. Anand, 1301 McKinney St., Suite 1900, Houston, Texas 77010.

     7.      Defendant Aon PLC is a public limited company incorporated in the United Kingdom

             with its headquarters and principal place of business in Chicago, Illinois. Defendant

             Aon PLC may be served with process through Bruce Jefferis, Chief Executive Officer

             of its Houston office, at 5555 San Felipe, #1500, Houston, Texas 77056.

     8.      Defendant Bruce Jefferis is the Chief Executive Officer of the Houston office of Aon

             Risk Services Southwest, Inc. and Aon Global Energy at AON PLC. Defendant Jefferis

             may be served with process at his place of business, Aon Risk Services Southwest, Inc.,

             5555 San Felipe, Suite 1500, Houston, Texas 77056.

                                                    VENUE

     9.      Venue is appropriate in the United States District Court for the Southern District of

             Texas—Houston Division in that Defendants’ Houston office in which Plaintiff worked

             is located in this district and division and Plaintiff’s causes of action accrued or arose in


                                                    2
677286
         Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 3 of 26



             this district and division. Defendants reside/or do business in this district and division

             as required under 28 U.S.C. § 1391.

                                           JURISDICTION

     10.     This Court has original subject matter jurisdiction of this action pursuant to 28 U.S.C. §

             1331 (federal question jurisdiction) under the Civil Rights Act of 1964, as amended.

             This Court has supplemental jurisdiction over Plaintiff’s Texas state law claim. All of

             Plaintiff’s causes of action arise from Defendants’ conduct committed in Texas,

             allowing exercise of personal jurisdiction over Defendants by this Court.

     11.     The unlawful employment practices, defamation and slander were committed within the

             jurisdiction of this Court.

                                   PROCEDURAL REQUISITES

     12.     All conditions precedent to the filing of this action have been met by Plaintiff in that she

             has filed a timely complaint with the Equal Employment Opportunity Commission

             (“EEOC”) and has received a right-to-sue letter from said agency to pursue her claims.

     13.     Plaintiff filed a Charge of Discrimination against Defendants with the EEOC on or about

             May 29, 2018, and Plaintiff was issued a Notice of Right to Sue letter from the EEOC,

             entitling her to file suit on her claims on or about May 29, 2019.

     14.     The filing of this lawsuit was accomplished within ninety (90) days of Plaintiff’s receipt

             of notice from the EEOC.

                                                FACTS

     15.     Plaintiff is a female who began working for Defendant Aon Risk Services Southwest,

             Inc. on February 16, 2015, at Defendants’ Houston office located at 5555 San Felipe


                                                   3
677286
         Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 4 of 26



             Street, Suite 1500, Houston, Texas 77056. At the time of Plaintiff’s termination her job

             title was “Vice President Account Executive” for Aon Risk Services Southwest, Inc.

     16.     Plaintiff’s specific duties included, but were not limited to, providing strategic advice

             and counseling to colleagues and clients, helping to design and implement strategies

             consistent with the clients’ identified risk management goals and objectives, and

             growing her business by engaging new clients and identifying business opportunities.

     17.     Defendants Aon Risk Services Southwest, Inc., Aon Service Corporation and Aon PLC

             all operate from the office at 5555 San Felipe Street, Suite 1500, Houston, Texas 77056.

             The acts complained of were committed by employees of these Defendant entities

             operating from that office location.     Further, the employment of various persons

             involved in the acts complained of are employed by or act on behalf of multiple Aon

             entities.

                              REFUSAL TO PERFORM ILLEGAL ACTS

     18.     During Plaintiff’s employment with Defendants, Plaintiff disclosed the commissions to

             be earned by Defendants on business being placed. That disclosure of commissions was

             in accordance with the legal requirements for Defendants to disclose to customers,

             before the customer’s purchase of the insurance, all compensation to be received by

             Defendants. See, Section 4005.004 (6)(b) of the Texas Insurance Code, “Disclosure of

             Compensation”.

     19.     Plaintiff, however, was reprimanded by Paul Finnett, a member of management of

             Defendants, for disclosing to a client this legally required information regarding

             commissions to be received by Defendants.


                                                  4
677286
         Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 5 of 26



     20.     Bruce Jefferis, CEO of the Houston office of Defendants, ratified and approved the

             conduct of Finnett, advising Plaintiff that he had heard about the issue regarding her

             disclosure of the commissions and supported Finnett. As Plaintiff learned over time with

             Defendants, non-disclosure of commissions by Defendants was an on-going issue within

             the Aon companies.

     21.     In addition to the improper reprimand by Finnett and Jefferis’ ratification of the illegal

             conduct, Plaintiff raised the issue of the non-disclosure of commissions with Tracey

             Erwin, a Managing Director and member of Defendants’ Executive Committee. Despite

             Plaintiff raising the issue of the improper nondisclosure of commissions by Defendants,

             Erwin took no action in response.

     22.     Similar to the non-disclosure of direct commissions to be earned by Defendants, a

             similar non-disclosure issue related to Defendants’ Subscription Market Agreements

             where Defendants were to receive additional “backdoor” commissions related to the

             placing of insurance with groups of underwriters. Plaintiff’s questioning of the client

             disclosure practices regarding these “backdoor” commissions was yet another source of

             friction for Plaintiff at her employment.

                               HOSTILE WORK ENVIRONMENT

     23.     On October 23, 2017, in a series of text messages with Tracey Erwin, a member of

             Defendants’ Executive Committee, Plaintiff discussed the extremely inappropriate

             AON office behaviors which violated Defendants’ Code of Business Conduct. The

             complained of conduct was engaged in by male coworkers, including Jimmy Winters,

             Thane Wyman and Elias Sakellakis.


                                                   5
677286
         Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 6 of 26



     24.     It was well known by Erwin and other members of the Executive Committee and Aon

             management that Winters and others repeatedly engaged in serious widespread and

             pervasive offensive behavior at the Defendants’ Houston office which violated

             Defendants’ Code of Business Conduct and created a sexually hostile work

             environment.

     25.     As an example, Winters would repeatedly, without permission, use other coworkers’

             computers to post or send sexually explicit or racist messages while impersonating the

             coworker whose computer Winters was using.

     26.     One such incident involved Winters posting on a fellow coworker’s Facebook page "I'm

             feeling so much better now that I've officially come out of the closet."    In another

             incident, Winters took a coworker’s cell phone from the coworker’s desk without

             permission and sent an offensive text message to that coworker’s mother.

     27.     Winters also regularly used highly offensive language in the workplace. Examples are

             Winters referring to coworkers as “my favorite pussy” or “my favorite Muslim

             Terrorist” and asking that coworker to not “blow us up” because this coworker is of

             Middle Eastern descent.

     28.     In one of the most outrageously offensive acts by which Winters created a hostile work

             environment, while at the same time violating Defendants’ Code of Business Conduct,

             Winters harassed male employees while the male employees would go to the bathroom.

             Winters would grab the employee’s legs under the bathroom stall and shake the doors

             of the bathroom stalls. These incidents were discussed within the office so that female

             employees would know all about the incidents.


                                                 6
677286
         Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 7 of 26



     29.     Winters’ conduct went so far as his taking pictures of one particular employee as he

             urinated. Winters then created a website dedicated to this employee’s trips to the

             restroom where these pictures of him urinating were posted.

     30.     Winters would make homophobic remarks to a male coworker calling him a “faggot”

             and to “just come out of the closet already.” Winters, without permission, went into a

             female coworker’s computer and emailed several male coworker saying, “Your zipper

             is down,” “Your beard is sexy,” “I think you’re handsome, do you have a boyfriend”.

             All of these incidents occurred on the premises of the Defendants’ Houston office and

             were severe and pervasive and highly offensive to Plaintiff and others, yet condoned by

             Bruce Jefferis, CEO of the Houston office of the Aon Defendants.

     31.     Winters commonly engaged in sexually charged, homophobic, and racist remarks that

             were offensive actions meant to humiliate the victimized coworkers. These actions

             created an extremely hostile work environment at Defendants’ Houston location and

             were clearly in direct violation of Defendants’ Code of Business Conduct, which

             “specifically emphasizes that Defendants will “not tolerate harassment of any kind,

             including sexual… or any other kind of behavior that is… humiliating,”

     32.     Not only were numerous members of Defendants’ Executive Committee and

             management aware of these unacceptable and hostile behaviors, but Winters himself

             was a member of management and a member of the Executive Committee.

     33.     Defendants failed to take any prompt remedial measures to protect Plaintiff and the other

             coworkers from the hostile behavior. Winters was not terminated for his numerous,

             blatant, substantiated violations of Defendants’ Code of Business Conduct.


                                                  7
677286
         Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 8 of 26



     34.     These types of actions were so prevalent at Defendants’ Houston office. Another

             unacceptable incident, was condoned by Thane Wyman, also a member of Defendants’

             management and Executive Committee, again went unpunished. This incident involved

             another male coworker improperly gaining access to another employee’s computer and

             sending Wyman a homosexually charged message from that employee’s computer,

             which stated, “I think about you all the time, I even think about you in the shower.”

             Despite this egregious violation of Defendants’ Code of Business Conduct, Wyman

             dismissed the male perpetrator’s action by stating that he was just acting like a juvenile.

     35.     Another example of the hostile work environment occurred in early December of 2017,

             when Plaintiff was cornered and verbally attacked by male coworker Paul Foreman.

             During this incident, Foreman yelled at Plaintiff and questioned Plaintiff’s work

             performance by stating “Who the hell do you think you are?” This was a common

             offensive way that men talked to women at the Defendants’ Houston office.

     36.     On December 7, 2017, in a series of text messages, Plaintiff let her team leader and

             member of management, Elias Sakellakis, know about the attack by Paul Foreman. In

             these text messages, Mr. Sakellakis himself voices his disapproval of Foreman’s

             behavior and states that Foreman “is out of control sometimes or at all times.”

     37.     Sakellakis continued by stating that Foreman’s behavior is already known and that it is

             “not fair that he talks to us like that.” In his text message, Sakellakis also agrees with

             Plaintiff’s characterization of the interaction with Foreman as an “attack”. Rather than

             addressing this issue, Sakellakis advised Plaintiff to let Tracey Erwin know of the attack,

             which Plaintiff subsequently did.


                                                   8
677286
         Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 9 of 26



     38.     Defendants’ management was aware of Foreman’s behavior in late 2017, and yet chose

             not to act. In no way was Defendants’ response to the admitted knowledge of Foreman’s

             blatant violations of Defendants’ Code of Business Conduct prompt or effective.

             Despite Foreman’s repeated violations of Defendants’ Code of Business Conduct and

             his reputation of being out of control, Foreman was not terminated and his conduct was

             not stopped.

     39.     While Mr. Sakellakis agreed that Foreman’s actions were unacceptable, Sakellakis

             himself was also guilty of contributing to the highly offensive hostile work environment.

             Sakellakis took a screenshot of a picture posted on a coworker’s Facebook page where

             that coworker had unintentionally posted a picture where that coworker’s genitalia was

             visible on a reflection. When the coworker was made aware of the presence of this

             reflection he immediately took the picture down from his Facebook page. However,

             Sakellakis proceeded to share the screenshot he had taken of this photo with coworkers.

     40.     This is yet another example of a male member of Defendants’ management clearly

             violating Defendants’ Code of Business Conduct, thereby contributing to the already

             hostile work environment at Defendants’ Houston location.

                            DIRECT SEXUAL HARASSMENT OF PLAINTIFF

     41.     Defendants not only knowingly allowed the hostile work environment to persist,

             Defendants allowed sexual harassment of its female employees. Plaintiff was a direct

             victim of the sexual harassment. In May of 2016, Plaintiff was made the broker of

             record for BPZ Energy, a subsidiary of Grupo Alfa. As the broker of record for BPZ

             Energy, Plaintiff personally worked with David Lopez, which included two business

             trips to Lima, Peru and one to London.
                                                 9
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 10 of 26



     42.   Defendant Jefferis made clear to Plaintiff the importance of Grupo Alfa and Jefferis’

           desire to have all of its business moved to the Houston office of Defendants, stating that

           getting that business was a major deal. Defendant Jefferis specifically stated to Plaintiff

           that having the Grupo Alfa business moved to the Houston office of the Defendants was

           what would move Plaintiff to the next level at Defendant, the Senior Vice President

           (“SVP”) level. Defendant Jefferis represented to Plaintiff that closing the Gropo Alfa

           deal would get her SVP.

     43.   From June 2017 to October 2017, Plaintiff worked with Lopez on the transferring of all

           of Defendants’ associated Grupo Alfa insurance policies to Defendants’ Houston office,

           which would generate over a million dollars in revenue to Defendants’ Houston office.

     44.   During the process of finalizing these transfers, in October 2017, Plaintiff went on a

           business trip to London with Lopez. While in London, Lopez constantly discussed

           sexually explicit content with Plaintiff, all while Plaintiff asked him to stop.

     45.   While in London, Lopez told Plaintiff that if Plaintiff wanted to keep Lopez happy, and

           thereby ensure Defendants’ acquisition of Grupo Alfa’s business, Plaintiff must have

           sex with him. Lopez made the statement to Plaintiff multiple times while on the London

           business trip. Plaintiff refused.

     46.   After returning to Houston, Lopez continued to sexually harass Plaintiff, including

           sending a series of text messages telling Plaintiff that if she wanted the additional

           business, she needed to provide sexual favors to him.

     47.   In text messages beginning on October 23, 2017, and ending on October 26, 2017,

           Plaintiff was again told by Lopez that if Plaintiff wanted to finalize the transfer of

           policies to the Houston office then Plaintiff would have to have sex with him.
                                                10
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 11 of 26



     48.   After Plaintiff’s continued rejections of Lopez’s sexual demands, the business

           relationship with Lopez and Grupo Alfa faltered. Plaintiff was worried about

           repercussions from Defendants if she reported the sexual harassment and demands for

           sex in exchange for business.

                 PLAINTIFF REPORTS THE PROBLEMS TO MANAGEMENT

     49.   Despite Plaintiff’s fear of negative repercussions, on January 31, 2018, Plaintiff reported

           the sexual harassment by Lopez to a member of Defendants’ management, Bill Farnan.

     50.   During that conversation, Plaintiff told Farnan that Plaintiff was afraid to come forward

           regarding the sexual harassment because she feared repercussions with her job. Plaintiff

           stated that she was concerned that Defendants, which allowed the hostile work

           environment at the Houston office, would not do anything, or worse, that Defendants

           would retaliate against her for reporting the sexual harassment by a major client.

     51.   During this conversation, Farnan stated that he had an obligation to inform management

           about Plaintiff’s complaints of sexual harassment and a hostile work environment.

     52.   Farnan reported the sexual harassment to additional management members and on

           February 7, 2018, Plaintiff was called to meet with Resident Managing Director, Thane

           Wyman, to discuss the sexual harassment and the hostile work environment at

           Defendants’ Houston office. During this meeting, Wyman advised Plaintiff that he

           would report Plaintiff’s concerns to Janet Hollcroft, Defendants’ Regional HR contact;

           Charles Philpott, Defendants’ Regional Managing Director Southwest; Bruce Jefferis,

           CEO of Global Energy at Aon PLC; David Mittelholzer, Head of the Energy

           Department; and Tracey Erwin and Elias Sakellakis, Plaintiff’s direct managers. In

           short, Plaintiff’s complaints were disclosed to the whole of management within the
                                               11
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 12 of 26



           Houston office. After the disclosure of Plaintiff’s complaints, it was only two months

           before Plaintiff was terminated.

     53.   After the conversation with Wyman on February 7, 2018, Plaintiff was retaliated against

           for raising the sexual harassment and hostile work environment issues. She was isolated

           by members of Defendants’ management, who thereafter refused to speak to Plaintiff in

           person and only corresponded with Plaintiff through limited emails.

     54.   On February 9, 2018, Plaintiff was contacted by Nancy Solorio, an employee of

           Defendants’ HR Connect department. Ms. Solorio advised Plaintiff that she was

           designated to assist Plaintiff with Plaintiff’s complaints. Throughout the months of

           February and March, Plaintiff had numerous conversations with Solorio, other members

           of Defendants’ HR department, and members of Defendants’ legal department,

           regarding the incidents with Lopez and Foreman, the repeated offensive behaviors of

           Winters, the overall hostile work environment of Defendants’ Houston office and the

           issues of sexual discrimination.



                                 PLAINTIFF’S REVIEW SCORES

     55.   After voicing her complaints, Plaintiff discovered changes in her employment file. On

           February 16, 2018, Plaintiff emailed Tracey Erwin and Elias Sakellakis regarding the

           discrepancies in Plaintiff’s annual review scores, specifically that Plaintiff’s 2016

           review score was now reflected as being lower than what Plaintiff was told. On

           February 21, 2018, Plaintiff advised Solorio in HR that while Plaintiff was inputting her

           2018 goals, Plaintiff found that her previous year review scores were not recorded as

           represented to her.
                                               12
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 13 of 26



     56.   On March 1, 2018, in a phone call with Ms. Solorio, Plaintiff again advised Solorio of

           her previous year review score change concerns. Solorio suggested Plaintiff contact her

           managers. Plaintiff advised that she had already emailed her managers, Erwin and

           Sakellakis, on February 16, 2018 about the discrepancies, but had not received a

           response. Solorio simply advised Plaintiff to follow up with her managers, which

           Plaintiff subsequently did.

                         SEXUAL HARASSMENT CONFIRMED BY HR

     57.   On February 16, 2018, Plaintiff was told by Solorio that HR recommended that in the

           immediate future Plaintiff not be associated with Mr. Lopez.

     58.   On February 23, 2018, Wyman advised Plaintiff that HR completed the sexual

           harassment investigation regarding Lopez, and that the HR department concluded that

           Plaintiff was sexually harassed by Lopez.

     59.   On February 26, 2018, Solorio confirmed to Plaintiff that the HR investigation into

           Plaintiff’s sexual harassment complaint regarding Lopez had concluded and that the HR

           department found that Plaintiff was sexually harassed by Lopez. Plaintiff was told that

           Defendants would be taking immediate steps to ensure that Plaintiff no longer had to

           work with Lopez. That did not happen.

                      DEFENDANTS FAIL TO MOVE LOPEZ ACCOUNTS

     60.   Despite Plaintiff’s reporting Lopez’s sexual harassment to management in January

           2018, Defendants did not promptly remove Plaintiff from having to interact with and be

           responsible for Lopez and the Grupo Alfa accounts.

     61.   As stated above, by February 16, 2018, Plaintiff was told by Solorio that it is

           recommended by HR that Plaintiff not be associated with Mr. Lopez. The sexual
                                           13
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 14 of 26



           harassment allegations made by Plaintiff were then confirmed by HR, but the account

           responsibility was not moved.

     62.   On March 15, 2018, Plaintiff experienced a panic attack at work because Lopez called

           her on both her office line and work cell phone. Plaintiff was not comfortable speaking

           to Lopez and despite the findings of sexual harassment, Lopez was still contacting

           Plaintiff.

     63.   It was not until March 28, 2018, that Defendants’ management, Wyman and Erwin,

           finally met with Plaintiff to discuss Plaintiff being replaced as the employee who worked

           with Lopez.

     64.   On April 9, 2018, Plaintiff was advised by Bruce Jefferis that Defendants’ HR

           department had corresponded with Grupo Alfa, but that Grupo Alfa would not be

           making any changes to their insurance personnel or responsibilities. Lopez would

           remain on the accounts. Jefferis advised Plaintiff that it would be about a week before

           Defendants communicated anything officially to Grupo Alfa.

                         RETALIATION AND WRONGFUL DISCHARGE

     65.   By March 5, 2018, Plaintiff was concerned that her annual review meeting was not yet

           scheduled. Plaintiff inquired with team members about the scheduling of annual reviews

           and learned that their team leader, Elias Sakellakis, sent a calendar invite on or about

           February 26, 2018, scheduling reviews for all team members, except Plaintiff.

     66.   On March 5, 2018, Plaintiff confirmed that all team members, except herself, were

           scheduled for their reviews with Elias Sakellakis. Upon learning this information,

           Plaintiff emailed Solorio in HR about her previously relayed concerns with the prior


                                                14
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 15 of 26



           year review score changes, non-responsive managers with regard to questions about

           Plaintiff’s review scores, and her fear of retaliation.

     67.   On March 7, 2018, Plaintiff received a calendar invite for her annual review not from

           her team leader, Sakellakis, but from Erwin and Mittelholzer, scheduling Plaintiff’s

           review meeting for March 9, 2018. Plaintiff asked Erwin if her team leader, Sakellakis,

           would be present at the review meeting and was told that Sakellakis was unavailable.

           Erwin and Mittelholzer held the meeting without her direct supervisor.

     68.   During Plaintiff’s March 9, 2018 review, Plaintiff for the first time was told of alleged

           performance issues. At no time prior to Plaintiff’s January 2018 meeting reporting the

           sexual harassment and expressing her concerns regarding the hostile work environment

           had Plaintiff been told of alleged performance issues.

     69.   After the March 9, 2018 review meeting, Erwin began to treat Plaintiff differently from

           other employees by changing Plaintiff’s work duties, implementing different working

           hours, and requiring management approval for routine matters being handled by

           Plaintiff.

     70.   On April 16, 2018, one week after Defendants’ major client advised it would do nothing

           about Lopez’s conduct and would not remove Lopez from the accounts with Defendants,

           Plaintiff was terminated under the pre-text that Plaintiff had violated Defendants’ Code

           of Business Conduct, allegedly by sharing disparaging comments about Defendants to

           Joey Hayles at Defendants’ client, Crestwood Midstream Partners.

                                KNOWINGLY FALSE STATEMENTS

     71.   The allegedly disparaging comments asserted to have been made by Plaintiff were not

           in fact made. In an internal memoranda dated April 12, 2018, Defendants documented
                                              15
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 16 of 26



           and published these false and defamatory statements allegedly made by Plaintiff. The

           memoranda, stated to have been written by Blake Koen, contained statements attributed

           to Hayles of Crestwood Midstream Partners, but Mr. Hayles has denied in a recorded

           statement making that allegations attributed to him.

     72.   The allegations contained in Defendants’ April 12, 2018 memoranda served as

           Defendants’ sole reason for terminating Plaintiff. The sole reason ever provided to

           Plaintiff or the Texas Workforce Commission for Plaintiff’s termination was the

           allegation of Plaintiff making disparaging statements to Mr. Hayles at Crestwood

           Midstream Partners, which statements she never made.

     73.   The statements attributed to Hayles of Crestwood Midstream Partners are statements

           Hayles denies making. Hayles has confirmed in a recorded confirmation that the

           allegations attributed to him are not statements he made.

     74.   Further, Hayles directly confronted Bruce Jefferis, CEO of Defendants’ Houston office

           regarding the statements. In a meeting Mr. Hayles had scheduled with Jefferis and

           Koen, Hayles brought up issues relating to Plaintiff and directly asked whether he,

           Hayles, had anything to do with the termination of Plaintiff. Jefferis responded stating

           that Hayes played no role in the termination of Plaintiff. Jefferis then went on and

           falsely stated that Plaintiff was terminated for performance issues, a defamatory

           statement made to an industry executive that was contrary to the sole stated reason for

           Plaintiff’s termination.

                               TEXAS WORKFORCE COMMISSION

     75.   After her wrongful termination, Plaintiff filed for compensation with the Texas

           Workforce Commission, and Defendants opposed her requested relief.
                                          16
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 17 of 26



     76.   The Texas Workforce Commission required Defendants to file information regarding

           Plaintiff’s termination and the reasons for her termination. In response, Defendants filed

           a memo documenting the alleged basis to support Plaintiff’s termination. That lone

           document was dated May 8, 2018, some 3 weeks after the termination, alleging Plaintiff

           made derogatory comments about Defendants to a client. No other basis for Plaintiff’s

           termination was alleged by Defendants.

     77.   The Texas Workforce Commission denied Defendants’ objection to the Plaintiff’s

           request and awarded compensation finding that Plaintiff was not terminated for cause.

                                  DEFAMATION AND SLANDER

     78.   Defendant Jefferis made false statements regarding Plaintiff’s performance and the

           reason for her termination from employment with the Defendants as noted above. In

           addition to the known false statements to Hayles, on information and belief, Defendant

           Jefferis has made similar false and defamatory statements to others in the industry.

           Defendant Jefferies’ false statement continued to make it impossible for Plaintiff to

           obtain employment in the industry.

     79.   On information and belief, Defendant Jefferis, following Plaintiff’s wrongful

           termination by Defendants, has “blackballed” Plaintiff in the insurance community by

           making false and defamatory statements regarding Plaintiff to others within the industry.

     80.   On information and belief, Defendants, including through Paul Finnett, have also told

           insurance industry executives that Plaintiff was terminated because she coordinated to

           rally women in the office regarding the hostile work environment. In addition, it was

           asserted Plaintiff was terminated for hiring an attorney, which is viewed by Defendants

           as a reason to terminate an employee.
                                              17
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 18 of 26



     81.       As a result of the defamation and wrongful acts of Defendants, including Defendant

               Jefferis, Plaintiff has been unable to secure employment in the industry, despite her

               nearly two decades of successful experience in the industry.

                                                COUNT I

                      TERMINATION ON THE BASIS OF RETALIATION

         80.     Plaintiff re-alleges and incorporates into count four paragraphs 1-79.

         81.     Defendants, by and through their agents and employees, intentionally engaged in the

                 aforementioned practices, policies, customs and usages made unlawful by Title VII,

                 as amended. Defendants retaliated for Plaintiff’s refusal to participate in on-going

                 illegal acts, her complaints of hostile work environment, sex discrimination, and

                 retaliation.

         82.     Defendants, acting by and through their employees, maintained a policy of

                 retaliation, in violation of the foregoing statutes against Plaintiff.

         83.     If Plaintiff had not complained of Defendants’ illegal practices, hostile work

                 environment, retaliation, and sex discrimination; she would not have been

                 terminated.

                                                COUNT II

           HOSTILE WORK ENVIRONMENT HARASSMENT UNDER TITLE VII

         84.     Plaintiff re-alleges and incorporates into count two, paragraphs 1-79.

         85.     Defendants, by and through their agents and employees, intentionally engaged in the

                 aforementioned practices, policies, customs and usages made unlawful by Title VII,

                 as amended, and directly failed to protect Plaintiff from a hostile work environment.


                                                     18
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 19 of 26



         86.   Defendants, by and through their agents, have maintained a hostile work environment

               in violation of the foregoing statute against Plaintiff.

         87.   Defendants failed to protect Plaintiff from a hostile work environment by failing to

               take prompt remedial action to protect Plaintiff from her known sexual harasser,

               David Lopez.

         88.   Defendants failed to protect Plaintiff from a hostile work environment by failing to

               take prompt remedial action to protect Plaintiff from the severe and pervasive vile

               and offensive behavior, previously discussed, by Jimmy Winters, Paul Foreman, and

               other male employees.

                                             COUNT III

                           TERMINATION ON THE BASIS OF SEX

         89.   Plaintiff re-alleges and incorporates into count III paragraphs 1-79.

         90.   Defendants, by and through their agents and employees, intentionally engaged in the

               aforementioned practices, policies, customs and usages made unlawful by Title VII,

               as amended, because of Plaintiff’s sex.

         91.   Defendants, acting by and through their employees, maintained a policy of sex

               discrimination, in violation of the foregoing statutes against Plaintiff.

         92.   If Plaintiff was not female, she would not have been terminated.

                                             COUNT IV

                  DISCRIMINATION BASED ON SEX UNDER TITLE VII

         93.   Plaintiff re-alleges and incorporates into count IV, paragraphs 1-79.

         94.   Defendants, by and through their agents and employees, intentionally engaged in the

               aforementioned practices, policies, customs and usages made unlawful by Title VII,
                                                19
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 20 of 26



               as amended, and directly discriminated against Plaintiff because of her sex, by

               harassing her and firing her due to her sex, while at the same time, failing to terminate

               male employees who egregiously violated company policy.

         95.   Defendants, by and through their agents, have maintained a policy of sex

               discrimination in violation of the foregoing statute against Plaintiff.

               If Plaintiff were not female, she would not have been harassed, treated poorly, and

               unlawfully discharged.

                                             COUNT V

                                          DEFAMATION

         96.   Plaintiff re-alleges and incorporates into Court V, paragraphs 1 – 79.

               The statements made by Defendant Jefferies, Blake Koen and Paul Finnett, described

               in paragraphs 78 – 81 and 85 – 88 were false, defamatory and damaging to Plaintiff.

               The defamatory statements set forth above are false. The truth is that Plaintiff never

               made disparaging comments about Defendants to Crestwood Midstream Partners,

               Plaintiff was not terminated for performance issues and Plaintiff never “rallied”

               women in the office regarding the hostile work environment.

         97.   Defendant Jefferies, Blake Koen and Paul Finnett made the false and defamatory

               statements set forth above by negligently failing to ascertain or state the truth. They

               either knew or should have known in the exercise of ordinary care that the statements

               were false.

         98.   Defendant Jefferis, Blake Koen and Paul Finnett published the defamatory

               statements, set out above, while acting in scope of their employment by the entity

               Defendants.
                                                  20
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 21 of 26



         99.    All of the persons who heard the defamatory statements understood that the

                statements were defamatory in the manner described above.

         100.   The publication of the defamatory statements were not privileged because the

                defamatory statements were published with knowledge that they were false or with

                substantial grounds for knowing that they might be false and with reckless disregard

                of whether they were true or false.

         101.   Plaintiff has suffered general damages. As a direct and proximate result of the

                Defendants’ publication of the defamatory statements, Plaintiff’s reputation has been

                severely injured. The defamatory statements have caused Plaintiff to suffer extreme

                mental anguish, public humiliation, and embarrassment. Plaintiff seeks damages for

                these injuries.

         102.   Plaintiff has suffered special damages. Because of the publication of the defamatory

                statements, and their effect on Plaintiff’s reputation, the plaintiff is unable to obtain

                any alternate or comparable employment.

                The plaintiff is entitled to exemplary damages from the Defendant Jefferis because

                he acted with the malice required to support an award of exemplary damages.

         103.   Defendant Jefferis acted with a specific intent to cause injury to Plaintiff or conscious

                indifference to the rights, safety, or welfare of Plaintiff with actual, subjective

                awareness that his conduct involved an extreme degree of risk of harm to Plaintiff.

                Plaintiff is also entitled to exemplary damages from the Defendants because the

                statements were made by a vice principal or employee in a managerial capacity and,

                in doing the acts described in this Complaint, the vice principal/managerial employee

                was acting within the scope of his employment.
                                                  21
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 22 of 26



                                             COUNT VI

                                     DEFAMATION PER SE

         104.   Plaintiff re-alleges and incorporates into Court VI, paragraphs 1 – 79.

         105.   The statements made by Defendant Jefferies, Blake Koen and Paul Finnett, described

                in paragraphs 78 – 81 and 85 – 88 were false, defamatory and damaging to Plaintiff.

         106.   These defamatory statements constitute slander per se because they asserted that

                Plaintiff was guilty of gross professional misconduct.

                Defendant Jefferis, Blake Koen and Paul Finnett published the defamatory

                statements, set out above while acting in scope of their employment by the entity

                Defendants.

         107.   The defamatory statements set forth above are false. The truth is that Plaintiff never

                made disparaging comments about Defendants to Crestwood Midstream Partners,

                Plaintiff was not terminated for performance issues and Plaintiff never “rallied”

                women in the office regarding the hostile work environment.

         108.   Defendant Jefferies, Blake Koen and Paul Finnett made the false and defamatory

                statements set forth above by negligently failing to ascertain or state the truth. They

                either knew or should have known in the exercise of ordinary care that the statements

                were false.

         109.   All of the persons who heard the defamatory statements understood that the

                statements were defamatory in the manner described above.

         110.   The publication of the defamatory statements were not privileged because the

                defamatory statements were published with knowledge that they were false or with


                                                  22
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 23 of 26



                substantial grounds for knowing that they might be false and with reckless disregard

                of whether they were true or false.

         111.   As a direct and proximate result of the Defendants’ false and defamatory statements,

                Plaintiff has endured shame, embarrassment, humiliation, and mental pain and

                anguish. Additionally, Plaintiff has and will in the future be seriously injured in her

                reputation, good name, standing in the community, and will be exposed to the hatred,

                contempt, and ridicule of the public in general as well as of her business associates

                and clients. Consequently, Plaintiff seeks actual damages in a sum within the

                jurisdictional limits of this court.

         112.   As a direct and proximate result of Defendants’ publication of the defamatory

                statements, Plaintiff has suffered damages consisting of inability to obtain alternative

                or comparable employment.

         113.   The plaintiff is entitled to exemplary damages from the Defendant Jefferis because

                he acted with the malice required to support an award of exemplary damages.

                Defendant Jefferis acted with a specific intent to cause injury to Plaintiff or conscious

                indifference to the rights, safety, or welfare of Plaintiff with actual, subjective

                awareness that his conduct involved an extreme degree of risk of harm to Plaintiff.

         114.   Plaintiff is also entitled to exemplary damages from the Defendants because the

                statements were made by a vice principal or employee in a managerial capacity and,

                in doing the acts described in this Complaint, the vice principal/managerial employee

                was acting within the scope of his employment.

                                           RELIEF SOUGHT


                                                       23
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 24 of 26



                                              DAMAGES

         115.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

                reputational damages, loss of wages, both in the past, present, and future, as well as

                compensatory damages, including but not limited to emotional distress.

                                     EXEMPLARY DAMAGES

         116.   Defendants’ actions were intentional, willful, harsh, oppressive, reckless and

                malicious, and as a further and proximate cause, Plaintiff has suffered severe

                emotional distress, pain and suffering. The wrongs done by Defendants were

                aggravated by their willfulness, wantonness and maliciousness for which the law

                allows the imposition of exemplary damages. Plaintiff, therefore, seeks exemplary

                damages in a sum to be determined by the trier of fact to serve as punishment to deter

         117.   Defendants from such conduct in similar situations.

                                        ATTORNEY’S FEES

         118.   Defendants’ actions and conduct as described herein and the resulting damage and

                loss to Plaintiff has necessitated Plaintiff’s retaining the services of attorneys, in

                order to initiate this proceeding. Plaintiff seeks recovery of reasonable and

                necessary attorney’s fees.

                                           JURY DEMAND

         119.   Plaintiff hereby makes her request for a jury trial.

                                               PRAYER

         120. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that

                Defendants be cited to appear and answer, and that on final hearing of this cause,

                Plaintiff has the following relief:
                                                      24
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 25 of 26



              a.     Back Pay;

              b.     Pre-Judgment Interest on Back Pay;

              c.     Front Pay;

              d.     Compensatory Damages, including but not limited to reputational damages

                     and emotional distress;

              e.     Punitive Damages;

              f.     Attorney’s Fees and Costs;

              g.     Such other and further relief, at law or in equity, general or special, to which

          Plaintiff may show she is justly entitled.

Dated: October 25, 2019                          Respectfully submitted,

                                                        /S/ Fred Hagans_
                                                 Fred Hagans
                                                 Attorney In Charge
                                                 State Bar No. 08685500
                                                 S.D. Tex. ID No. 2457
                                                 fhagans@hagans.law

                                                 3200 Travis, Fourth Floor
                                                 Houston, Texas 77006
                                                 Telephone: (713) 222-2700
                                                 Telecopier: (713) 547-4950

Of Counsel:

Kendall C. Montgomery
State Bar No. 14293900
S.D. Tex. ID No. 4206
kmontgomery@hagans.law
Hagans Montgomery & Rustay, P.C.
3200 Travis, Fourth Floor
Houston, Texas 77006
(713) 222-2700
(713) 547-4950 (Fax)


                                                25
677286
     Case 4:19-cv-02595 Document 7 Filed on 10/25/19 in TXSD Page 26 of 26



Keith Taunton
State Bar No. 19681100
S.D. Tex. ID No. 5372
ktauton@tsplaw.com
Taunton, Snyder & Parish
580 Westlake Park Blvd., Suite 1120
Houston, TX 77079
Telephone: (713) 961-5800
Telecopier: (713) 993-2308

Vincent L. Marable, III
State Bar No. 12961600
S.D. Tex. ID No. 10385
trippmarable@sbcglobal.net
PAUL WEBB, P.C.
221 N. Houston
Wharton, Texas 77488
(979) 532-5331 / (979) 532-2902 (Fax)

                                        ATTORNEYS FOR PLAINTFF MARIANELA
                                        MENA




                             CERTIFICATE OF SERVICE

       The undersigned certifies that the First Amended Complaint was filed electronically
in compliance with Local Rule CV-5.1. As such, this document was served on all counsel of
record who have consented to electronic service on this 25th day of October, 2019.


                                                            /S/ Fred Hagans_
                                                      Fred Hagans




                                           26
677286
